       William P. Weintraub (SBN 108125)               Hong-An Vu (SBN 266268)
  1
       wweintraub@goodwinlaw.com                       hvu@goodwinlaw.com
  2    GOODWIN PROCTER LLP                             GOODWIN PROCTER LLP
       620 Eighth Avenue                               601 Figueroa Street, Suite 4100
  3    New York, NY 10018-1405                         Los Angeles, CA 90017-5704
       Tel.: +1 212 813 8800                           Tel.: +1 213 426 2500
  4    Fax.: +1 212 355 3333                           Fax.: +1 213 623 1673
  5    Neel Chatterjee (SBN 173985)                    Rachel M. Walsh (SBN 250568)
  6    nchatterjee@goodwinlaw.com                      rwalsh@goodwinlaw.com
       GOODWIN PROCTER LLP                             GOODWIN PROCTER LLP
  7    601 Marshall Street                             Three Embarcadero Center
       Redwood City, CA 94063                          San Francisco, CA 94111
  8    Tel.: +1 650 752 3100                           Tel.: +1 415 733 6000
       Fax.: +1 650 853 1038                           Fax.: +1 415 677 9041
  9

 10    Special Litigation Counsel for the Debtor and
       Debtor in Possession
 11
                                UNITED STATES BANKRUPTCY COURT
 12                             NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
 13

 14                                           Bankruptcy Case
      In re:
                                              No. 20-30242 (HLB)
 15
      ANTHONY SCOTT
      LEVANDOWSKI,                            Chapter 11
 16

 17                                Debtor.    NOTICE OF HEARING ON FIRST INTERIM
                                              FEE APPLICATION OF GOODWIN
 18                                           PROCTER FOR ALLOWANCE AND
                                              PAYMENT OF COMPENSATION AND
 19                                           REIMBURSEMENT OF EXPENSES FOR
 20                                           THE PERIOD OF MARCH 4, 2020
                                              THROUGH JUNE 30, 2020
 21
                                              Date: September 10, 2020
 22                                           Time: 10:00 a.m. (Pacific Time)
                                              Place: United States Bankruptcy Court
 23
                                                     Courtroom 17, 16th Floor
 24                                                  San Francisco, CA 94102

 25                                           Objection Deadline: September 3, 2020, 4:00 p.m.
 26

 27

 28

Case: 20-30242       Doc# 202   Filed: 08/13/20   Entered: 08/13/20 12:46:33       Page 1 of
      ACTIVE/104557769.1
                                             2
  1           PLEASE TAKE NOTICE that on March 4, 2020 (the “Petition Date”), Anthony S.
      Levandowski, as debtor and debtor in possession (the “Debtor”) in the above-captioned chapter 11
  2   case (the “Chapter 11 Case”), filed a voluntary petition for relief under chapter 11 of title 11 of the
      United States Code (the “Bankruptcy Code”) with the United States Bankruptcy Court for the
  3   Northern District of California (San Francisco Division) (the “Bankruptcy Court”).
  4
              PLEASE TAKE FURTHER NOTICE that the Bankruptcy Court will hold a hearing on
  5   September 10, 2020, at 10:00 a.m. (Pacific Time) (the “Hearing”) before the Honorable Hannah
      Blumenstiel, United States Bankruptcy Judge. Pursuant to the Bankruptcy Court’s Amended
  6   General Order No. 38 In re: Coronavirus Disease Public Health Emergency, dated
      March 30, 2020, the Hearing will be conducted telephonically. The courtroom will be closed.
  7   All parties who wish to appear at the Hearing must make arrangements to appear telephonically
      with CourtCall at 1−866−582−6878 no later than 4:00 p.m. (Pacific Time) on the day before the
  8   Hearing. Further information regarding telephonic appearances via CourtCall can be found on the
      Bankruptcy Court’s website, at the following location: www.canb.uscourts.gov > Rules and
  9   Procedures > District Procedures > Policy and Procedure for Appearances by Telephone. Charges
      have been waived by CourtCall for pro se parties.
 10

 11           PLEASE TAKE FURTHER NOTICE that, in addition to any other matters to be heard
      at the Hearing, the Bankruptcy Court is scheduled to hear the First Interim Fee Application of
 12   Goodwin Procter LLP for Allowance and Payment of Compensation and Reimbursement of
      Expenses for the Period of March 4, 2020 Through June 30, 2020 (Docket No. 201) (the “Interim
 13   Application”).

 14           PLEASE TAKE FURTHER NOTICE that any oppositions or responses to the Interim
      Application must be in writing, filed with the Bankruptcy Court, and served on the counsel for the
 15   Debtor at the above-referenced address so as to be received on September 3, 2020. In deciding
      the Interim Application, the Court may consider any other document filed in this Chapter 11 Case.
 16
              PLEASE TAKE FURTHER NOTICE that copies of the Interim Application and its
 17
      supporting papers can be viewed and/or obtained: (i) by accessing the Court’s website at
 18   http://www.canb.uscourts.gov or (ii) by contacting the Office of the Clerk of the Court at 450
      Golden Gate Avenue, San Francisco, CA 94102. Note that a PACER password is needed to access
 19   documents on the Bankruptcy Court’s website.

 20   Dated: August 13, 2020                             GOODWIN PROCTER LLP

 21                                                      By:   Hong-An Vu
                                                               Hong-An Vu
 22
                                                          Special Litigation Counsel for the Debtor and
 23                                                       Debtor in Possession
 24

 25

 26

 27

 28

Case: 20-30242       Doc# 202     Filed: 08/13/20     Entered: 08/13/20 12:46:33         Page 2 of
      ACTIVE/104557769.1
                                               2
